Justice LOHR
dissenting:
The majority holds that in determining whether leased land is to be classified as agricultural land for property tax purposes, only the lessee’s actual use of the land and the lessee’s purpose in putting the land to such use are relevant. As a result, a landowner-lessor can reap the large property tax benefit that results from classification of land as agricultural by structuring an agricultural lease with rental rates and other terms highly advantageous to the lessee, thereby enabling the lessee to operate for the primary purpose of obtaining a monetary profit. Because I believe this construction of the relevant statutes is incorrect and results in valuations for assessments that are not “just and equalized,” see Colo. Const. art. X, § 3(l)(a), I respectfully dissent.
The land that is the subject of this litigation consists of approximately 1200 acres in Boulder County. Historically, it was used for farming and ranching purposes. In 1987 M.D.C. Construction Company (MDC), a land developer, purchased the land for $12,735,000. Pending future development, MDC leased approximately 800 acres to Joseph Scriffiny for raising hay and pasturing cattle. The remainder of the property was leased to Regina Hobika for horse boarding and breeding. Details on the terms of these leases and the manner in which the lessees used the lands are set forth in the majority opinion. See maj. op. at 977.
Effective January 1, 1988, the Boulder County Assessor reclassified the land from agricultural land to vacant land. Because of the advantageous manner of valuing agricultural land prescribed by the Colorado Constitution, article X, section 3(l)(a), this change resulted in increased taxes to. MDC for 1988 represented by the difference between $123,090, the tax applicable if the land was properly classified as vacant, and $5,331, the tax applicable based on an agricultural classification.1 MDC appealed unsuccessfully to the Boulder County Board of Equalization and was also unsuccessful in overturning the classification in a de novo hearing before the Board of Assessment Appeals. The Colorado Court of Appeals, however, reversed that latter decision and remanded for classification as agricultural land, based on the property’s use as a “ranch.” M.D.C. Construction Co. v. Board of Assessment Appeals, No. 90CA0063 (Colo.App. March 21, 1991) (not selected for publication). The majority now upholds the court of appeals’ judgment.
The Colorado Constitution provides for just and equalized valuations for assessments for all real property. Colo. Const. art. X, § 3(l)(a). The Constitution provides that the actual value of property other than agricultural or residential property is to be determined “by appropriate consideration of cost approach, market approach, and income approach to appraisal.” Id. Agricultural lands, however, are to be “defined by law” and valued “solely by consideration of the earning or productive capacity of such lands capitalized at a rate as pre*983scribed by law.” Id.2 Accordingly, when the true value of land subject to an agricultural lease is greater than the value arrived at by capitalization of its earning capacity, classification of the property as agricultural lands results in a tax advantage to the owner.
The legislature has exercised its constitutional power to define agricultural lands. Section 39-1-102(1.6), 6B C.R.S. (1987 Supp.), provides in pertinent part:
(a) “Agricultural land” means a parcel of land which was used the previous two years and presently is used as a farm or ranch, as defined in subsections (3.5) and (13.5) of this section, or which is in the process of being restored through conservation practices. Such land must have been classified or eligible for classification as “agricultural land”, consistent with this subsection (1.6), during the ten years preceding the year of assessment. Such land must continue to have actual agricultural use.[3]
At issue here is whether the property is used as a ranch as defined by section 39-1-102(13.5). Pursuant to that definition:
“Ranch” means a parcel of land which is used for grazing livestock for the primary purpose of obtaining a monetary profit. For the purposes of this subsection (13.5), “livestock” means domestic animals which are used for food, draft, or profit.
§ 39-1-102(13.5), 6B C.R.S. (1987 Supp.).
Familiar principles guide us in construing these statutory provisions. “A statute must be construed in a manner consistent with constitutional requirements whenever reasonable and practical.” Romero v. Sandoval, 685 P.2d 772, 776 (Colo.1984); accord § 2-4-201(l)(a), IB C.R.S. (1980). Our primary purpose is to determine and give effect to the legislative intent. Kern v. Gebhardt, 746 P.2d 1340, 1344 (Colo.1987). “There is a presumption that the General Assembly intends a just and reasonable result when it enacts a stat-ute_” Ingram v. Cooper, 698 P.2d 1314, 1315 (Colo.1985); accord § 2-4-201(l)(c). We must also presume that the public interest is favored over any private interest. § 2-4-201(l)(e). Furthermore, the construction given a statute by administrative officials charged with its enforcement is to be given deference by the courts. E.g., Colorado Civil Rights Comm’n v. Travelers Ins. Co., 759 P.2d 1358, 1366 (Colo.1988); City & County of Denver v. Industrial Comm’n, 690 P.2d 199, 203 (Colo.1984).
The majority, focusing on the term “use,” finds the meaning of sections 39-1-102(1.6) and (13.5) clear. The majority concludes that the language of these provisions relates solely to surface use and that the intent of the surface user — here the lessees — is the only relevant intent in determining whether the use is for the primary purpose of obtaining a monetary profit. Maj. op. at 981. I discern no such clarity in the statutory language.
The propriety of the agricultural classification at issue depends upon whether the property is used for grazing livestock “for the primary purpose of obtaining a monetary profit.” § 39-1-102(13.5) (emphasis added). This requirement indicates that the legislature was concerned with something more than the appearance or surface use of the property. Merely grazing livestock on land will not automatically qualify the property as a ranch, and thus as agricultural lands, for property tax purposes. In addition, it must be shown that such activity is conducted for the primary purpose of obtaining a profit. See id.
I believe the purpose of the special constitutional treatment of agricultural land and the legislative requirement of a purpose to make a profit was to limit the advantageous agricultural lands classification to bona fide farming or ranching oper*984ations. The result of the majority opinion, however, is to permit owners to obtain this preferential tax classification by leasing property to persons such as Scriffiny and Hobika at below market or even nominal rates, thus allowing the lessees to make a profit from land that otherwise could not profitably support a ranching operation. This extends the tax benefit conferred on agricultural lands to persons who conduct ranching activities on their property not for the purpose of obtaining a profit, but for the purpose of obtaining a significant tax reduction. Consequently, these property owners avoid the constitutional requirement of just and equalized valuation for assessment.
The Board of Assessment Appeals, the agency charged with administering the system of property tax valuation, construed the statutes to prevent this result, holding that in the statutory definition of “ranch,” “the obligation to be in operation for the primary purpose of obtaining a monetary profit applies to the land owner and does not apply to the lessee or [sic] the land.” The Board of Assessment Appeals detailed the characteristics of the Scriffiny and Ho-bika leases, as well as MDC’s activities in preparing the land for development, in its findings and concluded
that the following practices of [MDC] are not consistent with farming and ranching for the primary purpose of obtaining a monetary profit: (1) annexing a farm or ranch to a town, receiving PUD zoning and dedicating the water rights to a municipal water system; (2) leasing 280 acres of irrigated land and 600 acres of pasture land for $450.00 per month, or $23.52 per acre per year; and (3) stating in a lease that no water rights are included, leasing the land at a dry land rate, then giving the lessee all the water needed.
There is no contention that the Board’s findings are not supported by the record. Under these circumstances, I believe the Board properly determined that the property did not qualify as a “ranch” and therefore was not entitled to assessment as “agricultural land.”
I would reverse the judgment of the court of appeals and direct affirmance of the decision of the Board of Assessment Appeals. Accordingly, I respectfully dissent.
MULLARKEY, J., joins in this dissent.

. These figures represent the tax differential calculated by the Board of Assessment Appeals as set forth in its brief to this court. In testimony before the Board of Assessment Appeals, MDC's comptroller estimated the increase that would occur based on a change in classification of the property from agricultural land to vacant land to be a roughly comparable amount.


. Residential real property, not at issue here, is the only other class of property valued differently from the manner of valuing all other property. Only the cost approach and market approach are to be used in valuing residential property. Colo. Const. art. X, § 3(1)(a).


. As the majority opinion notes, the definition of "agricultural land” was amended in 1990, but the statutory change is not relevant to the present case. See maj. op. at 979 n. 2.